DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “appearance information generation unit” in claim 1; “object position detection unit” in claim 6; “object identification unit” in claim 8; and “position calculation unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9, and 11-12 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, because the claim purports to invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Specifically, claim 1 is directed to an apparatus that only includes a single, functionally defined element, namely, the appearance information generation unit” which is define as performing only a single operation (generating appearance information). Dependent claims 7, 9, and 11-12 fail to further define either additional functionality for the appearance 1 or any further structural elements2 so that the claimed invention, as a whole, is not directed to a combination in any of these dependent claims, and the full scope of the claimed appearance information generation unit stipulated by each of these claims is not supported by the disclosure.

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
The plurality of recitations of “the sensor unit” in claims 9-12 (line 4 of claim 9; lines 4 and 6-7 of claim 10; line 4 of claim 11; and line 3 of claim 12) are all unclear and indefinite because none of the preceding claim language recites or otherwise defines any sensor unit, so that it is unclear what this element is or how it relates to the rest of the claimed invention. 
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program, per se. Such programs are not, in and of themselves, methods or apparatuses, nor are they compositions of matter, or physical products of manufacture. Because such programs do not fall into any of these categories of invention defined by 35 U.S.C. § 101, they are not considered to be eligible subject matter.
It is suggested that amending the claim to clearly define the program as embodied on a suitable non-transitory computer-readable medium would limit the claim to an eligible product of manufacture. However, care should be taken in any such amendment to ensure that the full scope of the claimed subject matter does not encompass transitory, propagating signals, which also fail to fall into any of the categories of eligible subject matter.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, and 13-14 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Kwant et al. (US 2018/0165831 A1).
With respect to claim 1, Kwant et al. teach an information processing apparatus (shown generally in Figures 2A and 2B) comprising an appearance information generation unit (paragraph [0042], lines 4-6; paragraph [0028], line 1) that generates appearance information representing appearance of an object model (i.e., reference image; paragraph [0042], lines 9-13) at a position of a target object from an information acquisition position where object information has been acquired (reference image is generated for an observed location; paragraph [0042], line 12) on a basis of position information indicating a position of the target object (i.e., the observed location; paragraph [0042], line 12) and parameter information related to acquisition of the object information representing the target object (i.e., observed pose; paragraph [0042], lines 12-13).
Similarly, with respect to claim 13, Kwant et al. also teach an information processing method (paragraph [0023], line 1) comprising generating appearance information representing appearance of an object model (i.e., reference image; paragraph [0042], lines 9-13) at a position of a target object from an information acquisition position where object information has been acquired (reference image is generated for an observed location; paragraph [0042], line 12) on a basis of position information indicating a position of the target object (i.e., the observed location; paragraph [0042], line 12) and parameter information related to acquisition of the 
Furthermore, with respect to claim 14, Kwant et al. additionally teach a program causing a computer to execute information processing related to a target object (paragraph [0028], lines 1-2; paragraph [0080], lines 11-16), the program causing the computer to execute a procedure of generating appearance information representing appearance of an object model (i.e., reference image; paragraph [0042], lines 9-13) at a position of the target object from an information acquisition position where object information has been acquired (reference image is generated for an observed location; paragraph [0042], line 12) on a basis of position information indicating a position of the target object (i.e., the observed location; paragraph [0042], line 12) and parameter information related to acquisition of the object information representing the target object (i.e., observed pose; paragraph [0042], lines 12-13).
Finally, Kwant et al. further teach that the appearance information generation unit further determines the appearance of the object model (paragraph [0043]) on the basis of an overlap between the field of view of a sensor unit and the object model (paragraph [0045], lines 28-32), as further required by claim 2; that the appearance information generation unit performs a perspective projection conversion (paragraph [0042], lines 14-18, 25-30), as stipulated by claim 3; that the field of view is determined based on the position and posture of the sensor indicated by the parameter information and a sensor parameter (paragraph [0042], lines 11-13 and 21-24), as further defined by claim 4; identifying the target object using the appearance information for the model generated by the appearance information generation unit (108 in Figure 4), as required by claim 8; that the posture of the sensor is determined with . 
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morinaga et al. is the US equivalent to WO 2013/008584 A1, cited by applicant, and serves as an English translation thereof. Numaguchi et al. teach generating the appearance of an object model based on a target. Szeto et al. generate appearance information for an object model to train a system. Goldman et al. use camera position and posture information to generate an object model from image information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”

A. Johns
19 August 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Unlike dependent claim 2, which is directed towards a combination because claim 2 stipulates that the appearance information generation unit performs two functions: determining appearance and generating appearance information, so that the structure of claim 2 can be properly determined in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
        
        2 Unlike dependent claims 6, 8, and 10, which variously recite additional “units” that form a combination with the appearance information generation unit of claim 1, so that the structure of dependent claims 6, 8, and 10 can be properly determined in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.